Citation Nr: 1631029	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-09 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an effective date prior to January 26, 2011 for an award of additional compensation for the Veteran's spouse.

2. Entitlement to a disability rating in excess of 30 percent, and in excess of 50 percent from October 25, 2012, for bilateral hearing loss disability.

3. Entitlement to service connection for a neck disability, to include as secondary to a service-connected back disability.

4. Entitlement to an initial disability rating in excess of 10 percent for thoracolumbar degenerative joint disease, degenerative disc disease, and chronic mechanical strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to February 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In a December 2012 rating decision, the RO granted an initial 10 percent disability rating for the Veteran's back disability, and an earlier effective date of January 26, 2011 for the award of additional compensation for the Veteran's spouse.  In a December 2015 rating decision, the RO granted a 50 percent disability rating for the Veteran's bilateral hearing loss disability, effective October 25, 2012.  As the Veteran has not been granted the maximum benefits allowed for the entire appeal period, the claims are still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a June 2016 appellate brief, the Veteran's representative indicated that a March 2013 statement by the Veteran submitted with the substantive appeal indicated the Veteran was satisfied with the 10 percent disability rating for his back, and therefore effectively removed the issue from appeal status.  However, in the March 2013 statement of the case, the RO denied entitlement to an initial disability rating in excess of 10 percent for the Veteran's service-connected back disability, and on the March 2013 VA Form 9, the Veteran selected that he wanted to appeal all of the issues listed on the statement of the case.  Further, entitlement to an increased disability rating for the back was again denied in a December 2015 supplemental statement of the case, and at that time neither the Veteran nor his representative indicated that the Veteran wished to withdraw the issue from his appeal.  See, e.g., March 2016 representative statement; December 2015 notice of disagreement.  Accordingly, the Board finds the Veteran did perfect an appeal as to the issue of entitlement to an increased initial disability rating for his back disability, and thus the issue is properly before the Board.

In his March 2013 substantive appeal, the Veteran requested a videoconference hearing before the Board.  However, in a May 2016 written statement, the Veteran's representative stated the Veteran wished to withdraw his request for a hearing.  Accordingly, the Veteran's hearing request is withdrawn.

The issues of entitlement to service connection for a neck disability and entitlement to an increased initial disability rating for the back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In September 1971, VA received a certified copy of the May [redacted], 1965 marriage certificate between the Veteran and J.A.C.

2. In May 1989 and May 1990 claims, the Veteran listed J.A.C. as his spouse, specified the date and place of their marriage, provided her social security number, and did not indicate that either he or she had previously been married.

3. In February 2008, VA received a statement from J.A.T., who identified the Veteran as her husband, in support of the Veteran's September 2007 claim.

4. In a February 2008 rating decision, the RO assigned a 30 percent disability rating for the Veteran's bilateral hearing loss disability, and thus a total combined disability rating of 40 percent, effective September 17, 2007.

5. Prior to October 25, 2012, audiometric examinations correspond to no greater than a level V hearing loss for the right ear, and no greater than a level VIII hearing loss for the left ear.

6. From October 25, 2012, audiometric examinations correspond to no greater than a level VIII hearing loss for the right ear, and no greater than a level VIII hearing loss for the left ear.

7. The Veteran's bilateral hearing loss disability does not present an exceptional or unusual disability picture to render impractical the schedular rating criteria.


CONCLUSIONS OF LAW

1. The criteria for an effective date of September 17, 2007, but no earlier, for an award of additional compensation for the Veteran's spouse have been met.  38 U.S.C.A. § 1115, 5110 (West 2014); 38 C.F.R. §§ 3.4, 3.204, 3.401 (2016).

2. The criteria for a disability rating in excess of 30 percent, and a disability rating in excess of 50 percent from October 25, 2012, for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100, 4.86 (2016).

3. The criteria for referral to the VA Under Secretary for Benefits or the Director of Compensation Service for adjudication of an extraschedular rating for bilateral hearing loss disability have not been met.  38 C.F.R. § 3.321(b) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

      The Veterans Claims Assistance Act of 2000 (VCAA)

Regarding the Veteran's claim of entitlement to an earlier effective date for the award of additional compensation for his spouse, the Board finds the pertinent facts in this case are not in dispute.  Resolution of this appeal depends on the application of the law rather than on weighing of the evidence.  Under such circumstances, the VCAA does not apply.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2011).

	Legal Criteria

A veteran entitled to compensation based on disability evaluated as 30 percent or more disabling may be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115(2); 38 C.F.R. § 3.4(b)(2).  Generally, VA will accept the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits.  38 C.F.R. § 3.204(a)(1); see also 38 C.F.R. § 3.216. 

VA may require other types of evidence of dependents in certain circumstances including where the claimant's statement on its face raises a question of its validity or the claimant's statement conflicts with other evidence of record.  38 C.F.R. § 3.204(a)(2).

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f). 

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating, provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a veteran's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for a dependent spouse or child is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of VA's request.  See 38 C.F.R. § 3.401(b)(1).  If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  This applies to applications for increased benefits by reason of existence of a dependent.  See 38 C.F.R. § 3.109.

	Analysis

In September 1971, VA received a certified copy of the Veteran's marriage certificate, which stated he married J.A.C. on May [redacted], 1965 in Azalea, Oregon.

In his May 1989 and May 1990 applications for compensation, VA Form 21-526, the Veteran provided the social security number of his spouse, and stated he was married on May [redacted], 1965 in Azalea, Oregon to J.A.C.  On the May 1989 application, the Veteran wrote "-" in the boxes regarding the termination of the marriage, and left these boxes blank in the May 1990 application.  The Veteran did not list any other marriages for him or his spouse. 

In September 2007, VA received the Veteran's informal claim seeking an increased disability rating for his hearing loss, and to reopen a claim of service connection for a back condition/injury.  At that time, the Veteran did not provide any information about his spouse.  However, in February 2008, VA received a January 2008 letter in support of the Veteran's claim from a J.A.T., with the same first name and middle initial as the spouse listed on the Veteran's marriage certificate and May 1989 and May 1990 claims, but the same last name as the Veteran.  In the letter, J.A.T. identified the Veteran as her husband, and reported the Veteran had "a great loss of hearing for many years...."

In a February 2008 rating decision, the RO granted entitlement to a 30 percent disability rating for the Veteran's bilateral hearing loss disability, effective September 17, 2007.  The Veteran's combined disability rating was therefore 40 percent, effective September 17, 2007.

In a February 2008 letter, VA notified the Veteran of his award of benefits, and that he was being paid as a single veteran with no dependents.  The letter stated because the Veteran's overall rating was 30 percent or greater, he was eligible to receive additional benefits for his dependents.  The letter stated that to claim these benefits, the Veteran should send VA Form 21-686c, Declaration of Status of Dependents to the address at the top of the letter.  If the information or evidence was received within one year from the date of the letter, the RO might be able to pay the Veteran from the date it received his claim, but that if the evidence was not received within one year from the date of the letter, the RO could only pay the Veteran from the date it received the evidence.

In January 2011, the Veteran submitted a new informal claim for benefits.  In April 2011, VA received another copy of the marriage certificate showing the Veteran's May [redacted], 1965 marriage to J.A.C. in Azalea, Oregon.  On May 4, 2011, the RO received the Veteran's VA Form 21-686c, which stated the Veteran was married on May [redacted], 1965 in Azalea, Oregon to J.A.C., provided her social security number, and stated the question regarding termination of the marriage was not applicable.

First, the Board notes that despite the Veteran's contentions, the February 2008 notice letter regarding the February 2008 rating decision did inform him of the need to submit a VA Form 21-686c, Declaration of Status of Dependents, to the RO within one year of the date of that letter.  The Veteran has not provided any further explanation as to why the completed form was not returned to the RO until May 2011.

However, in this case, the Board finds that at the time of the Veteran's September 2007 informal claim, the Veteran had provided VA with all of the specific information required by 38 C.F.R. § 3.204 for a statement of a claimant to be accepted as proof of marriage in the May 1989 and May 1990 VA Forms 21-526.  Specifically, he submitted written information including the date (month and year) and place of the marriage, the full name and relationship of the other person (his wife) to the claimant, and his wife's social security number.  38 C.F.R. § 3.204(a)(1).  Further, the Veteran had submitted a copy of his May 1965 marriage certificate to J.A.C.  

The January 2008 statement by J.A.T., received by the RO in February 2008, in support of the Veteran's September 2007 claim, indicated that the Veteran's marriage continued, as J.A.T. had the same first name and middle initial as the spouse identified in the May 1965 marriage certificate and May 1998 and May 1990 claims, the same last name as the Veteran, and she identified the Veteran as her husband.

The Board finds that the January 2008 statement from J.A.T. did not on its face raise a question of the validity of the Veteran's statements regarding his marriage, nor did it conflict with other evidence of record.  Further, the Board finds the totality of the evidence of record does not indicate that either the Veteran or J.A.C. had any prior marriages, and nothing within the evidentiary record has called into question the continuing status of the Veteran's marriage to J.A.C.  

Accordingly, in this case, the Board finds that as VA received a letter from the Veteran's spouse, J.A.T., in February 2008 in support of the Veteran's September 2007 claim, and that when considered with the May 1965 marriage certificate and the May 1989 and May 1990 VA Forms 21-526 already of record, the Veteran had provided VA with the necessary information to constitute proof of a dependent spouse in association with his September 2007 claim.  In the February 2008 rating decision, a 40 percent total combined disability rating was awarded, effective September 17, 2007.  Therefore, the effective date for additional compensation for the Veteran's dependent spouse is appropriately set at September 17, 2007, the effective date of the qualifying disability rating, as evidence indicating the continuing dependency of the Veteran's spouse, J.A.C., was received within one year.  

Accordingly, the Board finds that the criteria for an effective date of September 17, 2007, but no earlier, for an award of additional compensation for the Veteran's spouse have been met.  38 U.S.C.A. § 1115, 5110; 38 C.F.R. §§ 3.4, 3.204, 3.401.

Increased Disability Rating

      The VCAA

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

VA's duty to notify was satisfied by a letter in March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim of entitlement to increased disability ratings for bilateral hearing loss.  Lay statements and available VA treatment records have been associated with the evidence of record.  The Veteran has not identified any private treatment related to his bilateral hearing loss.

The Veteran was afforded VA examinations in March 2011 and July 2015.  The March 2011 and July 2015 VA examination reports are thorough, and discuss the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  These examination reports also discuss the functional impact of the Veteran's hearing loss on the ordinary conditions of his daily life, including his ability to work.  Based on the examinations and the absence of evidence of worsening symptomatology since the July 2015 examination, the Board concludes the March 2011 and July 2015 examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Thus, with respect to the Veteran's claim there is no additional development that needs to be undertaken or evidence that needs to be obtained.

      Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

      Analysis

Upon the March 2011 VA audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
50
75
100
110+
LEFT
75
65
80
95
110+

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 84 decibels in the right ear and 88 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 80 percent for the right ear, and 62 percent for the left ear.

Applying the test results of the March 2011 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of level V for the right ear, and level VIII for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a 30 percent disability rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

However, the alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86(a), would apply to the March 2011 VA examination results for the Veteran's left ear.  Applying the puretone threshold findings of the left ear audiometric examination to Table VIA of the Rating Schedule also results in a Roman numeric designation of level VIII for the left ear.  38 C.F.R. § 4.85, Table VIA.  Accordingly, applying the Roman numeric designations to Table VII, the result is also a 30 percent disability rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Upon an October 2012 VA audiology consultation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
75
100
105+
LEFT
70
70
80
100
105+

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 86 decibels in the right ear and 89 decibels in the left ear.  The speech recognition scores were 76 percent for the right ear, and 60 percent for the left ear.

Applying the test results of the October 2012 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of level V for the right ear, and level VIII for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a 30 percent disability rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

However, the alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86(a), would apply to the October 2012 VA audiology consultation examination for both ears.  Applying the puretone threshold findings of the right ear audiometric examination to Table VIA of the Rating Schedule results in a Roman numeric designation of level VIII for the right ear.  Applying the puretone threshold findings of the left ear to the audiometric examination to Table VIA of the Rating Schedule would also result in a Roman numeric designation of level VIII.  38 C.F.R. § 4.85, Table VIA.  As the alternative method results in a higher numeral for the right ear, the alternative method for rating hearing loss is to be applied to the Veteran's right ear hearing impairment.  38 C.F.R. § 4.86.  Applying the Roman numeric designations for both ears to Table VII, the result is a 50 percent disability rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  Based on the results of the October 2012 VA audiology consultation, the RO assigned an effective date of October 25, 2012 for an increased rating for the Veteran's hearing loss disability. 

Upon the July 2015 VA audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
75
95
105
LEFT
70
70
80
90
105+

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 85 decibels in the right ear and 87 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 76 percent for the right ear, and 58 percent for the left ear.

Applying the test results of the July 2015 VA examination to Table VI of the Rating Schedule results in a Roman numeric designation of level V for the right ear, and level VIII for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a 30 percent disability rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

However, the alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86(a), would apply to the July 2015 VA examination for both ears.  Applying the puretone threshold findings of the right ear audiometric examination to Table VIA of the Rating Schedule results in a Roman numeric designation of level VIII for the right ear.  Applying the puretone threshold findings of the left ear to the audiometric examination to Table VIA of the Rating Schedule would also result in a Roman numeric designation of level VIII.  38 C.F.R. § 4.85, Table VIA.  As the alternative method results in a higher numeral for the right ear, the alternative method for rating hearing loss is to be applied to the Veteran's right ear hearing impairment.  38 C.F.R. § 4.86.  Applying the Roman numeric designations for both ears to Table VII, the result is a 50 percent disability rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

There are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  Although the Veteran has indicated that his hearing is worse than the criteria associated with the assigned 30 and 50 percent evaluations, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Accordingly, the evidence of record does not support a disability rating in excess of 30 percent, or a disability rating in excess of 50 percent from October 25, 2012, for hearing impairment.  

      Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

Under Thun v. Peake, 22 Vet. App. 111 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board is of the opinion that the rating schedule measures and contemplates each aspect of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field." 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular ratings currently assigned reasonably describe the Veteran's disability level and symptomatology.  The Veteran's description of difficulty hearing has been measured according to puretone averages and speech discrimination.  Here, the Board recognizes that the Veteran's bilateral hearing loss is manifested by difficulty hearing speech in noisy backgrounds and on the telephone, even with his hearing aids.  For example, upon the March 2011 VA examination, the VA examiner noted that without his hearing aids, the Veteran will not hear conversational speech and will depend on lipreading.  The examiner also noted that even with his hearing aids, the Veteran would especially have difficulty hearing speech in background noise or if he was not facing the speaking, and that his optimum listening environment would be face-to-face in quiet with hearing aids.  In a March 2011 statement, the Veteran reported he has a hard time hearing his wife and others, and a hard time understanding what is said when he is at the real estate office or any other place.  Lay statements indicate that people often have to repeat themselves to the Veteran in a conversation, talk to him in a loud voice, and look right at him when speaking.  See, e.g., March 2011 wife statement; March 2011 daughter statement; March 2011 J.J. statement.  Further, a March 2011 statement from his boss indicates the Veteran has difficulty understanding speech on the telephone, and during trainings.  However, as explained above, the rating criteria are designed to take into account testing that accurately measures difficulty hearing in an objective way and the reports of the Veteran's difficulty hearing simply do not represent an exceptional or unusual case.  As such, the first Thun element cannot be met.  

As the Board finds that the available schedular evaluations adequately contemplate the Veteran's level of disability and symptomatology, the Board finds it need not address the second and third questions posed by Thun, as they have been rendered moot.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for bilateral hearing loss, tinnitus, and a back disability.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the Veteran's hearing loss and any other service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

      Total Disability Based Upon Individual Unemployability

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.

In a June 2016 appellate brief, the Veteran's representative contends that statements by the Veteran and other lay statements of record give rise to the question of whether entitlement to a TDIU has been raised under Rice.  In a January 2012 statement, the Veteran stated his bilateral hearing loss disability "greatly hinders" him at work, and because of it he "cannot do a proper job" in his real estate occupation.  In a March 2011 statement, the Veteran's boss stated the Veteran had worked in his current real estate job since September 2009, and that due to his hearing loss, phone messages will contain wrong names and/or phone numbers, customers will be informed to talk loudly to the Veteran and will become frustrated when the Veteran cannot hear their requests, and the Veteran will have to follow along with written materials during training courses.  The Veteran's boss also reported the Veteran had to miss two weeks of work when he lost his hearing aids.  See also March 2011 daughter statement (the telephone makes the Veteran's problems twice as bad, and his job requires heavy use of the phone).

The Board finds, however, that the evidence of record indicates the Veteran has been employed throughout the appeal period.  See, e.g., July 2015 VA examination report; January 2012 Veteran statement; March 2011 boss statement.  Although the evidence of record indicates the Veteran's bilateral hearing loss disability affects his occupational tasks, the Board notes that the disability ratings assigned under the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from the Veteran's service-connected bilateral hearing loss disability in his civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Further, the evidence of record does not indicate that the Veteran's job or job tasks have been changed due to his hearing loss, as the March 2011 statement from the Veteran's boss indicates the Veteran still interacts with customers both face-to-face and on the telephone, and the Veteran still engages in the required trainings.

Neither the Veteran nor any medical providers have indicated that the Veteran is currently unable to work due to his bilateral hearing loss disability.  Accordingly, the Veteran has not raised the issue of TDIU as a result of his bilateral hearing loss disability, and the objective evidence does not suggest that he cannot work due to this disability; therefore, the Board concludes that the issue of TDIU has not been raised.


ORDER

Entitlement to an effective date of September 17, 2007 for an award of additional compensation for the Veteran's spouse is granted.

Entitlement to a disability rating in excess of 30 percent, and in excess of 50 percent from October 25, 2012, for bilateral hearing loss disability is denied.


REMAND

Regarding the Veteran's neck disability, the evidence of record indicates there are outstanding VA treatment records and outstanding private treatment records.  Upon an August 1989 VA examination, the VA examiner stated the Veteran had suffered a fracture of the C6 vertebra in 1987 when a board struck the back of his neck, and that he was in a motor vehicle accident in February 1989.  See also September 2006 A Family Place Chiropractic treatment note.  At that time, the Veteran was under the care of a chiropractor.  See also March 2011 Veteran statement (chiropractic care in Colorado and Oregon).  On remand, the AOJ should undertake appropriate efforts to obtain the treatment records related to these incidents, as well as the chiropractic records.  

Further, a March 2009 VA history and physical note includes a past medical history of neck pain.  However, VA treatment records dated prior to April 2008 are not of record.  On remand, the AOJ should obtain all outstanding VA treatment records.

The Veteran was afforded a VA spine examination in March 2011.  Although the VA examiner offered an opinion as to whether the Veteran's current neck disability was caused by his service-connected back disability, the March 2011 VA examiner did not address whether the current neck disability is aggravated by the service-connected back disability.  On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of the Veteran's current neck disability, to include both causation and aggravation under the theory of secondary service connection.

Further, in the December 2011 notice of disagreement, the Veteran stated that upon the March 2011 VA spine examination, he had taken ibuprofen prior to the examination, and that he forced his back to bend to the degree that was measured, but that his normal range of motion was actually much less than that shown upon examination.  See also October 2012 VA examination addendum (reporting the ranges of motion for the Veteran's thoracolumbar spine from the March 2011 examination).  The Veteran also reported flare-ups that would be very disabling for days.  See also March 2011 Veteran statement.  The March 2011 VA examiner noted the Veteran's reports that he would experience flare-ups when he would "do too much work," and that following repetitive use he would experience more stiffness and pain.  However, upon the March 2011 VA examination, the examiner did not express an opinion concerning whether there would be additional limits on functional ability during flare-ups, or provide an assessment of the functional impairment during flare-ups, to include in terms of the degree of additional range of motion loss.  The March 2011 VA examiner also indicated the Veteran did not experience any pain with movement of his back.  See October 2012 VA examination addendum.  However, the Veteran has described experiencing pain on movement in his back, and lay statements of record indicate he also experiences back spasms which cause limitation in function.  See, e.g., March 2011 Veteran statement; March 2011 daughter statement; March 2011 J.J. statement.  On remand, the Veteran should be afforded a new VA spine examination to determine the current severity and manifestations of his service-connected back disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify any private testing and/or treatment related to his back since January 2011, and related to his neck since his separation from active duty.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from any chiropractors in Colorado and/or Oregon, regarding a fracture of the C6 vertebra in 1987, and regarding a motor vehicle accident in February 1989.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records, to include those dated prior to April 2008, and from July 2015 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his neck disability, as well as the current severity and manifestations of his back disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all neck disabilities which are currently manifested, or which have been manifested at any time since January 2011.  

b) For each neck diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current neck disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

c) For neck diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current neck disability was caused by his service-connected back disability?

d) For each neck diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current neck disability is aggravated by his service-connected back disability?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

e) The examiner should describe all pertinent symptomatology associated with the Veteran's back disability, and should report the results of range of motion testing for the Veteran's thoracolumbar spine.  

f) The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner is asked to specifically address the lay statements of record indicating the Veteran's back will "go out" on him, that he will experience debilitating back spasms and/or pain, and that he can suffer from flare-ups for days.

The complete rationale for all opinions should be set forth.

4. After the above development has been completed, readjudicate the claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


